Citation Nr: 0514947	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for defective hearing.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1958 to September 1961.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In March 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant's service medical records upon entry into 
service show that on enlistment examination, a hearing loss 
in both ears was noted.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5

70
LEFT
0
       -
5
-5

50

His hearing profile was H-3, and defective hearing was found.  
The examiner noted that the veteran had hearing loss which 
existed prior to service.  During service, the veteran 
reported in September 1959 that he was doing work which 
required seven to nine hours of listening with earphones and 
he felt that this was aggravating his hearing.  In February 
1960 the veteran underwent a hearing consultation.  After 
audiometric testing, the examiner noted that the veteran's 
hearing had improved in the low frequency speech range since 
induction audiograms and that his hearing profile was now H-
2.  It was recommended that the veteran's MOS be changed to 
one that did not require acute hearing and on in which there 
are no loud noises.  

The veteran has not been examined by VA for an opinion as to 
whether he has a current hearing loss that was aggravated 
during service.  He has requested that VA schedule an 
examination for him. 

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO should schedule the veteran 
for a VA audiometric examination.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  The veteran's hearing 
should be evaluated.  The VA audiologist 
should render an opinion as to whether 
any current hearing loss was aggravated 
by the veteran's active service.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not ( 
a 50 percent probability or better) that 
(1) such disorder was aggravated 
(worsened), as the result of some 
incident of active service, or (2) 
whether any such disorder is due to the 
natural progression of a disease.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

2.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.  



3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to service connection for 
defective hearing.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

5.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. The Board intimates no opinion as 
to the outcome of this case.  The veteran 
need take no action until so informed.  
The purpose of this REMAND is to ensure 
compliance with due process 
considerations.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




